429 So.2d 83 (1983)
Thomas A. PETERSON, Appellant,
v.
Paula Elaine PETERSON, Appellee.
No. 82-2348.
District Court of Appeal of Florida, Fourth District.
April 6, 1983.
Thomas E. Kingcade of Levy, Shapiro, Kneen & Kingcade, P.A., Palm Beach, for appellant.
D. Richard Holmes, North Palm Beach, for appellee.
PER CURIAM.
This appeal is hereby dismissed. After a final judgment was entered in a dissolution action, the wife filed a post-judgment petition in the nature of a motion pursuant to Florida Rule of Civil Procedure 1.540(b) seeking to set aside the final judgment and the agreement incorporated therein upon allegations of fraud and other misconduct by her former husband. The husband filed *84 a motion to dismiss the wife's petition and the trial court denied the motion to dismiss. Pursuant to the provisions of Florida Rule of Appellate Procedure 9.130(a)(4), the husband seeks review of the trial court's order denying his motion to dismiss. We do not believe that the husband's motion was an "authorized" motion as contemplated by the provisions of Rule 9.130(a)(4) for purposes of mandating review of orders entered on authorized motions filed after a final order has been entered. Rather, the order on the motion is more in the nature of a non-final order denying a motion to dismiss an action, review of which is ordinarily to be delayed until disposition of the wife's petition.
ANSTEAD, BERANEK and HERSEY, JJ., concur.